DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4 and 7-23 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested an optical substrate comprising the combination required by claim 1, or a display device comprising the combination required by claim 18, wherein an arrangement period d of the dielectric layers of at least two different refractive indices forming the light filtering film satisfies the formula: d=λ/2*n*sin(π/2-Ө), where λ is a wavelength of monochromatic light reflected by the light filtering film, n is an average refractive index of dielectric layers of at least two different refractive indices forming the light filtering film, and Ө is an included angle between an incident light ray incident onto the light filtering film and a normal line of the light filtering film.  Claims 4, 7-17 and 19-20 are allowed by virtue of their dependency.
The following is an examiner’s statement of reasons for allowance: none of the prior art taught or fairly suggested an optical substrate comprising the combination required by claim 21, wherein the light guide plate comprises a bottom surface opposite to the light exiting surface, the plurality of light splitting gratings comprises a plurality of transmissive gratings on the light exiting surface and a plurality of reflective gratings on the bottom surface, each transmissive grating of the plurality of transmissive gratings is disposed corresponding to a light exiting region of the plurality of light exiting regions, each reflective grating of the plurality of reflective gratings is disposed corresponding to a light exiting region of the plurality of light exiting regions, and the plurality of transmissive gratings and the plurality of reflective gratings are arranged alternately; light incident onto a transmissive grating of the plurality of transmissive grating is split by the transmissive grating to generate a first transmitted light beam exiting from the light exiting surface in a direction perpendicular to the light exiting surface and a first reflected light beam reflected onto a reflective grating of the plurality of reflective grating; the first reflected light beam incident onto the reflective grating is split by the reflective grating to generate a second reflected light beam exiting from the light exiting surface in a direction perpendicular to the light exiting surface and a third reflected light beam reflected onto a next adjacent transmissive grating.  Claims 22-23 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288. The examiner can normally be reached Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871